Exhibit 10.13.1

 

Execution Copy

 

AMENDMENT

 

AMENDMENT (this “Amendment”), dated as of January 30, 2006, by and among
MID-STATE TRUST IX, as borrower (the “Borrower”), YC SUSI TRUST, as a lender (a
“Lender”), ATLANTIC ASSET SECURITIZATION LLC, as a lender (a “Lender,” and
together with YC SUSI Trust, the “Lenders”), WACHOVIA BANK, NATIONAL
ASSOCIATION, as custodian/collateral agent (the “Collateral Agent”), BANK OF
AMERICA, NATIONAL ASSOCIATION, as agent (the “Agent”), a managing agent (a
“Managing Agent”) and a bank investor (a “Bank Investor”), CALYON NEW YORK
BRANCH, as a managing agent (a “Managing Agent”, and together with Bank of
America, National Association, the “Managing Agents”) and a bank investor (a
“Bank Investor”) and the other signatories hereto.

 

Capitalized terms used and not defined in this Amendment or in any of the
Operative Documents shall have the meanings given such terms in Annex A to the
Amended and Restated Variable Funding Loan Agreement, dated as of November 19,
2004, as amended from time to time (the “Loan Agreement”), among the Lenders,
the Borrower, the Collateral Agent, the Agent, each Bank Investor and the
Managing Agents.

 

PRELIMINARY STATEMENTS

 

WHEREAS, each of the signatories hereto is party to one or more of the Operative
Documents; and

 

WHEREAS, each of the signatories hereto wish to amend certain of the Operative
Documents, as hereinafter provided;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and in
the Loan Agreement, and other good and valuable consideration, the receipt and
adequacy of which is hereby expressly acknowledged, and intending to be legally
bound hereby, the parties hereto agree as follows:

 


SECTION 1.                                AMENDMENTS TO THE LOAN AGREEMENT.  THE
LOAN AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


(A)                                  BY INSERTING THE FOLLOWING NEW
SECTION 2.18:


 

“Section 2.18.  Interest Rate Protection Agreements.  The Borrower agrees that
(i) from and after the occurrence of an Interest Rate Protection Date, it shall
provide to the Agent for the benefit of the Lenders and the Bank Investors
promptly, and in any event not later than three (3) Business Days after such
Interest Rate Protection Date, an Interest Rate Protection Agreement approved by
each Managing Agent and (ii) prior to the execution of any Interest Rate
Protection Agreement at any other time, it shall provide a copy of the proposed
Interest Rate Protection Agreement to the Agent for approval by each Managing
Agent.  Any such Interest Rate Protection Agreement shall be provided and
maintained at the Borrower’s sole cost and expense from funds other than
Collections.”

 

1

--------------------------------------------------------------------------------


 


(B)                                 BY DELETING “AND” AT THE END OF CLAUSE “(C)”
IN THE DEFINITION OF “COLLECTIONS” AND ADDING THE FOLLOWING CLAUSE  “(E)”
THERETO:


 

“and (e) all amounts received by the Borrower from an Interest Rate Protection
Counterparty.”

 


(C)                                  BY INSERTING THE FOLLOWING DEFINITIONS IN
ALPHABETICAL ORDER IN ANNEX A:


 

“Estimated Swap Rate” means, for any Collection Period, the mid-rate for swaps
having a duration proposed by the Borrower and approved by the Agent, each
Managing Agent and the Controlling Party, as taken from the Bloomberg service
using the USSW Screen (or such other page as may replace that page on that
service, or such other service that may be nominated by the Agent and approved
by each Managing Agent as the information vendor for the purpose of displaying
comparable rates or prices) as of the last day of such Collection Period.

 

“Excess Spread” means, for any Collection Period, the percentage computed as of
the last day of such Collection Period equal to (a) the Portfolio Yield for such
Collection Period minus (b) the sum of the Estimated Swap Rate plus the Program
Fee plus the Servicing Fee (in each case expressed on an annualized percentage
basis).

 

“Full Documentation Account” means any Account with respect to which the related
mortgage file includes at a minimum an application completed and fully executed
and verification of employment and which shall include, as applicable, either a
verification of assets or a verification of mortgage and/or rent payments.

 

“Interest Rate Protection Agreement” means, with respect to any or all of the
Accounts, an amortizing swap agreement, fixed notional swap, cap, collar or
similar arrangement between any Person and an Interest Rate Protection
Counterparty providing for the transfer or mitigation of interest risks either
generally or under specific contingencies, which arrangement shall be
satisfactory in form and substance to the Controlling Party and the Agent in
their sole discretion. For purposes hereof, the “exposure” at any time of any
Person under an Interest Rate Protection Agreement to which such Person is a
party shall be determined at such time in accordance with the standard methods
of calculating such exposure under similar arrangements as prescribed from time
to time by the Controlling Party and the Agent and approved by each Managing
Agent, taking into account the respective termination provisions set forth
therein, the notional principal amount and term thereof and assuming that U.S.
Treasury rates generally are equal to the per annum rate of interest which the
Agent at such time determines to be the most probable lowest U.S. Treasury rate
to occur in the relevant period following such date.

 

“Interest Rate Protection Counterparty” means a financial institution
satisfactory to each of the Agent and the Managing Agents in their sole
discretion

 

2

--------------------------------------------------------------------------------


 

providing an Interest Rate Protection Agreement pursuant to Section 2.18 of the
Loan Agreement.

 

“Interest Rate Protection Date” means the date on which the Excess Spread is
first less than 1.50%.

 

“Jumbo Account” means any Account the amount of which exceeds the size limit set
for purchase or securitization by the Federal National Mortgage Association.

 

“Low Documentation Account” means, any Account with respect to which the related
mortgage file does not include each item listed in the definition of Full
Documentation Account.

 

“Manufactured Home” means a single family residential unit that is constructed
in a factory in sections and that is intended to be so constructed in accordance
with the Federal Manufactured Home Construction and Safety Standards adopted on
June 15, 1976, by the Department of Housing and Urban Development (“HUD Code”),
as amended in 2000, which preempts state and local building codes. The
manufactured home is built on a non-removable, permanent frame chassis that
supports the complete unit of walls, floors, and roof.

 

“Manufactured Home Account” means, any Mortgage Loan with respect to which the
related Mortgaged Property is a Manufactured Home.

 

“Portfolio Yield” means for any Collection Period, the percentage computed as of
the last day of such Collection Period equal to the product of (a) (1) the
aggregate amount of Finance Charges for such Collection Period, divided by
(2) the aggregate Principal Balance at the beginning of such Collection Period,
times (b) 12.

 


(D)           BY DELETING CLAUSE (U) IN THE DEFINITION OF “ELIGIBLE ACCOUNT” IN
ANNEX A IN ITS ENTIRETY AND SUBSTITUTING IN LIEU THEREOF THE FOLLOWING NEW
CLAUSE (U):


 

“(u)         which the aggregate Principal Balance for Jumbo Accounts does not
represent greater than 15% of the Borrowing Base; provided, however, that a
Jumbo Account which satisfies the criteria specified hereunder shall cease to be
an Eligible Account if it causes the average Principal Balance of all Eligible
Accounts to be greater than $115,000;”

 


(E)           BY DELETING CLAUSE (BB) IN THE DEFINITION OF “ELIGIBLE ACCOUNT” IN
ANNEX A IN ITS ENTIRETY AND SUBSTITUTING IN LIEU THEREOF THE FOLLOWING NEW
CLAUSE (BB):


 

“(bb)       with respect to any Account originated (or in the case of Walter
Mortgage Company, originated or purchased) by an Eligible Originator, such
Account was originated (or in the case of Walter Mortgage Company, originated or
purchased) in accordance with the applicable Credit and Collection Policy;”

 

3

--------------------------------------------------------------------------------


 


(F)            BY DELETING CLAUSE (GG) IN THE DEFINITION OF “ELIGIBLE ACCOUNT”
IN ANNEX A IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING NEW CLAUSE (GG):


 

“(gg)       which is a Full Documentation Account; provided, however, if such
Account is a Low Documentation Account, the Principal Balance thereof, together
with the Principal Balance of all other such Accounts, may not represent greater
than 20% of the Borrowing Base;”

 


(G)           BY DELETING CLAUSE (KK) IN THE DEFINITION OF “ELIGIBLE ACCOUNT” IN
ANNEX A IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING CLAUSE (KK):


 

“(kk)       with respect to which, if the related Account is an Adjustable Rate
Account, the Account Note evidences an Account that (i) has fully amortizing
monthly payments, (ii) has no negative amortization, (iii) is not an
interest-only loan, (iv) is not secured by a lien on a Manufactured Home and
(v) the Principal Balance thereof together with the aggregate Principal Balance
of all other Adjustable Rate Accounts does not exceed 45% of the aggregate
Principal Balance of all Eligible Accounts; provided, however, that an
Adjustable Rate Account which satisfies the criteria specified hereunder shall
cease to be an Eligible Account upon the earlier to occur of (x) the date that
is three months prior to the date on which the related interest rate adjusts,
(y) a Take-Out and (z) a Facility Termination Event.”

 


(H)           BY DELETING THE PERIOD AT THE END OF CLAUSE (LL) IN THE DEFINITION
OF “ELIGIBLE ACCOUNT” IN ANNEX A AND REPLACING IT WITH A SEMICOLON AND BY
INSERTING THE FOLLOWING NEW CLAUSES (MM) AND (NN):


 


“(MM)     WITH RESPECT TO WHICH, IF SUCH ACCOUNT IS A MANUFACTURED HOME ACCOUNT,
THE AMOUNT THEREOF, TOGETHER WITH THE AMOUNT OF ALL OTHER MANUFACTURED HOME
ACCOUNTS, WOULD NOT REPRESENT GREATER THAN 5% OF THE BORROWING BASE; AND


 

“(nn) with respect to which, if such Account is an Account with respect to which
the related Mortgaged Property is a two- to four-family dwelling, an individual
condominium unit in a condominium project or an individual unit in a townhouse
the amount thereof, together with the amount of all other such Accounts, would
not represent greater than 5% of the Borrowing Base;

 


(I)            BY ADDING THE FOLLOWING PROVISO AT THE END OF THE DEFINITION OF
“ELIGIBLE ACCOUNT” IN ANNEX A:


 

“provided, however that the concentration percentage limitations in clauses (y),
(gg), (kk), (mm) and (nn) of this definition shall not be applicable for 90 days
after any Take-Out if the aggregate amount of Loans then outstanding is less
than or equal to $75,000,000.”

 


(J)            BY DELETING THE REFERENCE TO “JANUARY 31, 2006” IN THE DEFINITION
OF “SCHEDULED TERMINATION DATE” IN ANNEX A AND REPLACING IT WITH “JANUARY 30,
2007.”

 

4

--------------------------------------------------------------------------------


 


SECTION 2.           CONDITIONS PRECEDENT.  THIS AMENDMENT SHALL BECOME
EFFECTIVE, AS OF THE DATE HEREOF, ON THE DATE ON WHICH THE FOLLOWING CONDITIONS
PRECEDENT SHALL HAVE BEEN FULFILLED:


 


(A)           THIS AMENDMENT. EACH MANAGING AGENT SHALL HAVE RECEIVED
COUNTERPARTS OF THIS AMENDMENT, DULY EXECUTED BY EACH OF THE PARTIES HERETO.


 


(B)           ADDITIONAL DOCUMENTS. EACH MANAGING AGENT SHALL HAVE RECEIVED ALL
ADDITIONAL APPROVALS, CERTIFICATES, DOCUMENTS, INSTRUMENTS AND ITEMS OF
INFORMATION AS EACH MANAGING AGENT MAY REASONABLY REQUEST AND ALL OF THE
FOREGOING SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO EACH
MANAGING AGENT.


 


(C)           LEGAL MATTERS.  ALL INSTRUMENTS AND LEGAL AND CORPORATE
PROCEEDINGS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT
SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO EACH MANAGING AGENT AND EACH
MANAGING AGENT’S COUNSEL AND THE FEES AND EXPENSES OF COUNSEL TO EACH MANAGING
AGENT INCURRED IN CONNECTION WITH THE EXECUTION OF THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL HAVE BEEN PAID IN FULL.


 


SECTION 3.           SEVERABILITY OF PROVISIONS.  ANY PROVISION OF THIS
AMENDMENT WHICH IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO
SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF OR
AFFECTING THE VALIDITY OR ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER
JURISDICTION.


 


SECTION 4.           CAPTIONS.  THE CAPTIONS IN THIS AMENDMENT ARE FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT DEFINE OR LIMIT ANY OF THE TERMS OR
PROVISIONS HEREOF.


 


SECTION 5.           AGREEMENT TO REMAIN IN FULL FORCE AND EFFECT.  EXCEPT AS
AMENDED HEREBY, THE LOAN AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AND IS
HEREBY RATIFIED, ADOPTED AND CONFIRMED IN ALL RESPECTS.  ALL REFERENCES IN THE
LOAN AGREEMENT TO “HEREIN,” OR WORDS OF LIKE IMPORT, AND ALL REFERENCES TO THE
LOAN AGREEMENT IN ANY AGREEMENT OR DOCUMENT SHALL HEREAFTER BE DEEMED TO REFER
TO THE LOAN AGREEMENT AS AMENDED HEREBY.


 


SECTION 6.           GOVERNING LAW.  EXCEPT WITH RESPECT TO SECTION 8 AND ANY
OTHER SECTIONS HEREIN TO THE EXTENT THAT THEY AFFECT THE TRUST AGREEMENT, WHICH
SECTIONS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, THIS AMENDMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.


 


SECTION 7.           EXECUTION IN COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES HERETO ON SEPARATE
COUNTERPARTS, EACH OF WHICH COUNTERPARTS, WHEN SO EXECUTED AND DELIVERED, SHALL
BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH COUNTERPARTS, TAKEN TOGETHER, SHALL
CONSTITUTE BUT ONE AND THE SAME AMENDMENT.


 


SECTION 8.           LIMITATION OF LIABILITY.  IT IS EXPRESSLY UNDERSTOOD AND
AGREED BY THE PARTIES HERETO THAT (A) THIS AMENDMENT IS EXECUTED AND DELIVERED
BY WILMINGTON TRUST COMPANY, NOT INDIVIDUALLY OR PERSONALLY BUT SOLELY AS
TRUSTEE OF THE TRUST, IN THE EXERCISE OF THE POWERS AND AUTHORITY CONFERRED AND
VESTED IN IT UNDER THE TRUST AGREEMENT, (B) EACH OF THE REPRESENTATIONS,

 

5

--------------------------------------------------------------------------------


 


UNDERTAKINGS AND AGREEMENTS HEREIN OR THEREIN MADE ON THE PART OF THE TRUST IS
MADE AND INTENDED NOT AS PERSONAL REPRESENTATIONS, UNDERTAKINGS AND AGREEMENTS
BY WILMINGTON TRUST COMPANY BUT IS MADE AND INTENDED FOR THE PURPOSE OF BINDING
ONLY THE TRUST AND (C) UNDER NO CIRCUMSTANCES SHALL WILMINGTON TRUST COMPANY BE
PERSONALLY LIABLE FOR THE PAYMENT OF ANY INDEBTEDNESS OR EXPENSES OF THE TRUST
OR BE LIABLE FOR THE BREACH OR FAILURE OF ANY OBLIGATION, REPRESENTATION,
WARRANTY OR COVENANT MADE OR UNDERTAKEN BY THE TRUST UNDER THIS AMENDMENT.


 


SECTION 9.           REPRESENTATIONS AND WARRANTIES.  THE BORROWER HEREBY
CERTIFIES THAT (I) THE REPRESENTATIONS AND WARRANTIES MADE BY IT IN SECTION 3.1
OF THE LOAN AGREEMENT ARE TRUE AND CORRECT AS OF THE DATE HEREOF, AS THOUGH MADE
ON AND AS OF THE DATE HEREOF AND (II) AS OF THE DATE HEREOF, THERE IS NO EVENT
OF DEFAULT OR EVENT WHICH, WITH THE PASSAGE OF TIME OF THE GIVING OF NOTICE,
COULD RESULT IN AN EVENT OF DEFAULT.


 


SECTION 10.         WAIVER OF NOTICE.  EACH OF THE PARTIES HERETO HEREBY WAIVES
ANY NOTICE IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AMENDMENT.

 

6

--------------------------------------------------------------------------------